Case 2:19-cv-02606-MSN-cgc Document 19 Filed 10/18/19 Page 1 of 3                       PageID 72



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE

 HAZEM ALGHANMIYEEN,                         )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )   CASE NO. 2:19-cv-02606-MSN
                                             )
 SUMMER FUEL LLC,                            )   JURY DEMAND
 AHMED ABDELHAMID,                           )
 ABDELHAMID ABDELHAMID,                      )
 WAHAB SALAM, and BILAL                      )
 WAHAB,                                      )
                                             )
      Defendants.                            )


             ORDER OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE


       Plaintiff, Hazem Alghanmiyeen, And Defendants, Wahab Salam and Bilal Wahab, by and

through their respective counsel, have filed and served a written Stipulation of Voluntary Dismissal

without prejudice as to Plaintiff’s Complaint against Defendants Wahab Salam, and Bilal Wahab.

       Therefore, it is hereby ORDERED, ADJUDGED, and DECREED the Plaintiff’s

Complaint against Defendants, Wahab Salam and Bilal Wahab, is dismissed without prejudice.

Court costs shall be assessed to Plaintiff pursuant to Rule 41 of the Federal Rules of Civil

Procedure.

       ENTERED this the __ day of _________________, 2019.



                                            ____________________________________
                                            Hon. Judge Eli Richardson
Case 2:19-cv-02606-MSN-cgc Document 19 Filed 10/18/19 Page 2 of 3         PageID 73



                                       Respectfully submitted,




                                       By: /s/ Summer J. Melton___________
                                       Thomas W. Shumate IV (#019595)
                                       Summer J. Melton (#036873)
                                       2900 Vanderbilt Place, Suite 100
                                       Nashville, TN 37212
                                       615-229-7499 (office)
                                       615-229-7498 (fax)
                                       www.meridian.law
                                       summer.melton@meridian.law
                                       Attorneys for Hazem Alghanmiyeen


                                   -     and -

                                   /s/ Mark J. Grai________________
                                   Mark J. Grai (#012091)
                                   The Winchester Law Firm, PLLC
                                   6060 Poplar Avenue, Suite 295
                                   Memphis, Tennessee 38119
                                   Tel: 901-685-9222
                                   Fax: 901-685-9260
                                   mgrai@winchesterlawfirm.com
                                   Attorney for Defendants Bilal Wahab
                                   and Wahab Salam




                                        2
Case 2:19-cv-02606-MSN-cgc Document 19 Filed 10/18/19 Page 3 of 3                     PageID 74



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing Order of Voluntary Dismissal
Without Prejudice has been served via CM/ECF on all parties consenting to electronic services
and by U.S. Mail, prepaid postage, on those who have not yet consented to electronic services, on:

       Mark J. Grai (#012091)                Ryan Spickert
       The Winchester Law Firm, PLLC         1470 Monroe Avenue
       6060 Poplar Avenue, Suite 295         Memphis, Tennessee 38104
       Memphis, Tennessee 38119              Registered Agent for Summer Fuel,
       Tel: 901-685-9222                     LLC
       Fax: 901-685-9260
       mgrai@winchesterlawfirm.com
       Attorney for Defendants Bilal
       Wahab and Wahab Salam



       Ahmed Abdelhamid                      Abdelhamid Abdelhamid
       2389 Summer Avenue                    67334 Corban Cove, Apt. 202
       Memphis, TN 38112-2517                Memphis, TN 38125-9151


on this 18th day of October, 2019.


                                                    /s/ Summer J. Melton_____________
                                                    Summer J. Melton




                                                3
